Title: To George Washington from Colonel Elias Dayton, 19 May 1780
From: Dayton, Elias
To: Washington, George



Sir,
Elizabeth Town [N.J.] 19 May 1780

I have received your excellency’s favor of the seventeenth—should have been more explicit in the letter alluded to, had I not when I last had the pleasure of seeing your excellency given a particular account of the vessels laying at the hook, prepared for a criuze, of which the fleet I mentioned to have sailed on thursday were composed. From what I can since learn I suspect that they were only intended to drive off & clear our privateers from their harbours.
On the 16th and 17th a number of troops embarked consisting of the 44th Regt the Hussars & drafts from the different corps nearly two thousand in the whole—39 twenty four pounders were also put on board—’Tis said they were to sail this day and are ordered to Halifax & Cape Breton—They will be convoy’d by the Pearl, Thames & two arm’d sloops of twenty guns each. The enemy’s late movement up the Hackinsack river was intended to collect forage for the above embarkation, there being a considerable number of horse on board.
A vessel in 18 days from St Kitts brings accounts that eight days before she left that place, twenty three French, line of battle ships sailed from Martinico, supposed for Carolina; five days after which that Admiral Rodney with 18 ships of the line had sailed from St Lucie.
Three to two were yesterday betted in New York that Charles town would not fall.
The enemy are building two forts in New York, one a short distance westward of a place called Bunker’s hill; the other at Curlis hook.
I enclose to your Excellency a number of questions asked my informant at Head Quarters, with the answers to them. I am your Excellencys most Obedient Humbl. Servant

Elias Dayton

